         Case 1:19-cv-03331-LGS Document 8 Filed 04/16/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 FENIX SECURITIES, LLC,

               Petitioner,
                                                Case No.: 1:19-cv-03331-LGS
 v.

 AXOS CLEARING LLC (FORMERLY
 KNOWN AS COR CLEARING LLC),

               Respondent.


                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Sarah Chaudhry, of Eversheds Sutherland (US) LLP,

hereby appears in the above-captioned action as counsel of record for Petitioner FENIX

SECURITIES, LLC.

       Accordingly, all documents related to the above-referenced action should be served on the

undersigned counsel.

Dated: April 16, 2019

                                            Respectfully submitted,

                                            EVERSHEDS SUTHERLAND (US) LLP

                                    By:     s/ Sarah Chaudhry
                                            Sarah Chaudhry
                                            1114 Avenue of Americas, 40th Floor
                                            New York, New York 10036
                                            Telephone: (212) 389-5000
                                            Facsimile: (212) 389-5099
                                            sarahchaudhry@eversheds-sutherland.com

                                            Counsel for Petitioner
          Case 1:19-cv-03331-LGS Document 8 Filed 04/16/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Notice of Appearance has been

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record, on this 16th day of April, 2019.

                                               s/ Sarah Chaudhry




                                                  2
